USCA4 Appeal: 22-6603      Doc: 8        Filed: 09/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6603


        SHAVIS HOLLOMAN,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:22-cv-00118-AWA-RJK)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Shavis Holloman, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6603      Doc: 8         Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Shavis Holloman seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Holloman’s 28 U.S.C. § 2254

        petition without prejudice as an unauthorized, successive § 2254 petition. The district court

        referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). The

        magistrate judge recommended that relief be denied and advised Holloman that failure to

        file timely, specific objections to this recommendation could waive appellate review of a

        district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Holloman has waived appellate review

        by failing to file objections to the magistrate judge’s recommendation after receiving

        proper notice.

               Accordingly, we deny a certificate of appealability and dismiss the appeal. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       DISMISSED




                                                     2